Citation Nr: 1542115	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from July 1972 to July 1975, with additional service in the Army Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  He submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran attributes the claimed disabilities to an incident in service where he noticed immediate back pain, followed by leg pain.  He testified that he was treated for his pain and placed in a new military occupational specialty with fewer physical requirements.  He further testified that he often noticed pain and numbness in his hands that was so severe that it interfered with his sleep.  

The National Personnel Records Center (NPRC) has provided the Veteran's entrance examination documents, as well his Veteran's report of medical history at separation.  However, it was unable to locate any other records, and noted that it was unaware of any location where they might have been stored.  Remand is therefore required in order to assist the Veteran in reconstructing his records.  A request for his Army Reserve records must also be accomplished, as these are potentially relevant to the claim.  38 C.F.R. § 3.159(c)(2).  

The Veteran reported diffuse joint pain and recurrent back pain on his July 1975 report of medical history for the separation examination.  Thus, he must be afforded a VA examination with respect to the nature and etiology of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.   Obtain VA treatment records since July 2012.

2.  Advise the Veteran that many of his service treatment records cannot be located; provide him with NA Form 13055; and inform him of the types of evidence that could substitute for the missing service treatment records.

When NA Form 13055 is received, forward it to NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), the Department of the Army, and/or any other appropriate agency in order to assist the Veteran in reconstructing his missing service treatment records.  

3.  Obtain the Veteran's records from the Army Reserve.  

4.  Then, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all current disabilities affecting the Veteran's back, ankles, hands and feet.  Then, he or she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the diagnosed disabilities has their onset during, or are otherwise related to, his active service.  The examiner must consider the Veteran's competent report of injuring his back, hands, feet and ankles during service.   

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

